Citation Nr: 0313324	
Decision Date: 06/19/03    Archive Date: 06/24/03	

DOCKET NO.  94-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent from 
January 1, 1994, and in excess of 60 percent from May 9, 
1997, for postoperative herniated nucleus pulposus (HNP) at 
C5-C6 and C6-C7, with fusion of C5-C7.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1976 and May 1983 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO denied 
an evaluation in excess of 20 percent for the veteran's 
cervical spine disability, denied a compensable evaluation 
for hypoesthesia of the left median nerve, and denied 
entitlement to a temporary total convalescent rating for 
cervical spine surgery conducted in April 1993, beyond May 
1993.  In a June 1996 rating decision, the RO increased the 
evaluation for cervical spine disability to 40 percent, 
effective from June 1, 1993, at the termination of the 
previously established temporary total rating following 
cervical spine surgery.  

This case was last before the Board in March 1997, at which 
time the Board granted the veteran an extension for his 
temporary total rating for convalescence following cervical 
spine surgery through December 31, 1993.  The Board remanded 
the remaining two issues for additional evidentiary 
development.  Following that development, in January 1999, 
the RO granted the veteran an increased evaluation for 
cervical spine disability from 40 to 60 percent, effective 
May 9, 1997.  The RO confirmed and continued the 
noncompensable evaluation for left median nerve disability.  
In the January 1999 rating decision granting the veteran an 
increased evaluation to 60 percent, the RO stated that this 
was considered a complete grant of the benefit, but this is 
not entirely accurate.  Although 60 percent is the maximum 
schedular evaluation available for the veteran's cervical 
spine disability in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (under both old and new criteria) for 
intervertebral disc syndrome, the veteran's initial October 
1993 notice of disagreement contested the 20 percent 
evaluation assigned in September 1993.  Although the RO 
subsequently provided the veteran a retroactive increase to 
40 percent effective from 1993, the issue of entitlement to 
an evaluation in excess of that 40 percent (which is not the 
maximum schedular evaluation) effective from the termination 
of the Board's grant of an extension of a temporary total 
evaluation through December 31, 1993, remains for 
consideration on appeal.  Accordingly, (with respect to the 
veteran's cervical spine disability) the issue before the 
Board is, as stated above, entitlement to an evaluation in 
excess of 40 percent from January 1, 1994, and in excess of 
60 percent from May 9, 1997.  

The left median nerve issue is addressed in the remand 
section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  From March 22, 1993, the veteran is demonstrated to have 
cervical spine disability which is pronounced with persistent 
symptoms compatible with sciatic neuropathy and neurological 
findings appropriate to the site of a twice postoperative 
cervical disc; the clinical evidence and diagnostic studies 
of the veteran's cervical spine from January 1, 1994, are not 
significantly different from the clinical evidence on file 
from and after May 9, 1997.  



CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
postoperative HNP at C5-C6, with cervical fusion at C5-C7, 
effective from January 1, 1994, have been met, and this is 
the highest schedular evaluation authorized for this 
disability by regulation.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5293 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, and in multiple rating decisions and 
statements of the case, informed the veteran and 
representative of the evidence necessary to substantiate his 
pending claims.  He has specifically been informed of the 
laws and regulations governing increased evaluations for his 
service-connected disabilities, and the signs and symptoms 
and medical findings necessary to warrant increased 
evaluations.  All known and available medical records have 
been collected for review, and the evidence on file and the 
veteran himself does not indicate the existence of any 
additional relevant evidence which has not been collected for 
review.  The veteran has been provided multiple VA 
examinations.  

The only notice, however, of the actual provisions of VCAA to 
the veteran were provided to him by the Board in March 2003, 
a practice which has been disapproved by the United States 
Court of Appeals for Veterans Claims.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, __F.3d__, 
Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003).  With 
respect to the issue of the evaluation of the veteran's 
cervical spine disability, however, the Board finds that the 
clinical evidence on file warrants an allowance of a 
60 percent evaluation, the maximum schedular evaluation 
authorized by regulation, to the earliest possible effective 
date assignable following the veteran's claim for increase in 
March 1993.  Accordingly, since this represents a complete 
grant of the benefit sought on appeal, the Board can find no 
prejudice to the veteran in deciding this issue on the 
merits, to the veteran's benefit, in the absence of technical 
compliance with the terms of VCAA (especially considering 
that for all practical purposes, the substance of VCAA has 
been met both in terms of the duty to assist and duty to 
notify).  Additionally, considering that all known and 
available evidence has been collected for review and, in 
effect, the period of time in question in this issue extends 
back from prior to May 1997, the Board also finds that VA is 
not required to provide assistance to the veteran in 
compliance with VCAA "if no reasonable possibility exists 
that such assistance would aid in (further) substantiating 
the claim."  38 U.S.C.A. § 5103(A)(a)(2).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's postoperative HNP 
at C5-C6 and C6-C7, with fusion of C5-C7.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability during the pendency of the appeal, is of primary 
concern.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Prior to September 23, 2002, intervertebral disc syndrome 
which was pronounced with persistent symptoms compatible with 
sciatic neuropathy and with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc with little intermittent relief warranted a 60 percent 
evaluation.  Intervertebral disc syndrome which was severe 
with recurring attacks with intermittent relief warranted a 
40 percent evaluation.  Intervertebral disc syndrome which 
was moderate with recurring attacks warranted a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

From and after September 23, 2002, the criteria for 
evaluation of intervertebral disc syndrome was changed to be 
based on the total duration of incapacitating episodes over 
any 12-month period or by combining separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 60 percent evaluation 
is warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation was warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician, 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Analysis:  The veteran injured his neck during service in 
December 1986, and, in October 1989, he underwent anterior 
cervical discectomy for HNP at C5-C6 on the left.  Following 
service, in December 1989, service connection was granted for 
the postoperative residuals of HNP at C5-C6, effective from 
the date of service separation, with a 20 percent evaluation, 
reflective of moderate disability.  

Following cervical surgery during service, the veteran 
reported some relief of presurgery left arm symptoms, but he 
continued to complain of paresthesia in the left hand.  Post-
service VA examination revealed some hypoesthesia in the 
terminal distribution in the median nerve involving the 
flexor surface of the thumb particularly, but the muscular 
function of the left hand was reported to be excellent, and 
there was no other evidence of muscular atrophy or pathology.  
Based upon this evidence, the RO also granted service 
connection for hypoesthesia of the left median nerve in the 
terminal distribution, effective from service separation, 
with a noncompensable evaluation.  The veteran was notified 
of this rating action in August 1990 and of his appellate 
rights, but he did not disagree or initiate an appeal.

In March 1993, the veteran wrote that he was hospitalized at 
the Miami VA Medical Center (VAMC) for cervical spine 
problems, and that he would again be hospitalized the 
following month in April 1993.  He requested these records be 
obtained for consideration of an increased evaluation.  

A discharge summary reflecting the veteran's hospitalization 
from March 22 to 25, 1993, noted the veteran's prior cervical 
disc surgery at C5-C6, and noted new disc narrowing at that 
level, and pathology also at C6-C7.  Neurologic evaluation 
reflected complaints of radiculopathy involving the right 
arm, but there were no complaints with respect to the left 
arm.  The assessment was disc herniation.

From April 14 to 19, 1993, the veteran was hospitalized for 
additional cervical spine surgery.  Two months before 
admission, he began to have neck pain radiating to the right 
shoulder, arm and mid forearm, and with numbness of the right 
fingers.  Diagnostic studies confirmed a C6-C7 herniated 
disc.  The veteran was provided a C6 corpectomy, a C6-C7 
diskectomy, and fusion from C5-C7 with bone graft and 
insertion of plate with screws.  The veteran was given 
detailed instructions for postoperative care and treatment of 
his cervical spine.  Postoperative X-ray studies in April, 
May and June 1993 consistently demonstrated a successful 
surgical fusion of C5-C7, and no apparent instability.

An outpatient neurological consultation report from July 1993 
noted that the veteran had had recent cervical spine fusion 
and now complained of numbness in his feet for three weeks.  
There was right C7 radiculopathy since June 1993.  There was 
unsustained clonus of the left ankle.  The diagnosis was 
myelopathy and cervical cord damage.  

VA examination in August 1993 noted that the veteran was 
still unable to return to work from surgery provided three 
months earlier.  He had new complaints of numbness of the 
toes and ankles.  This examination was not full and complete 
and was identified by the Board as inadequate in its March 
1997 decision remanding the issues of the veteran's cervical 
spine and median nerve disabilities for additional 
evidentiary development.

In September 1993, the RO confirmed and continued the 
veteran's 20 percent evaluation for cervical spine disability 
and noncompensable evaluation for median nerve disability, 
and the veteran initiated an appeal.  During the pendency of 
that appeal, in June 1996, the RO granted the veteran a 
retroactive increase from 20 to 40 percent for cervical spine 
disability effective to June 1, 1993, the termination of the 
RO's earlier established 30-day temporary total rating for 
convalescence.  

VA examination in April 1997 noted limitation of range of 
motion of the neck and also recorded that the veteran had 
problems walking.  He had lost his stride and could not trot 
or run anymore.  He also had symptoms consistent with C6-C7 
radiculopathy.  Although, since surgery in 1993, he had most 
consistently complained of right arm neurological problems, a 
similar pattern had more recently been noted for the left 
arm.  

A May 1997 MRI of the cervical spine noted straightening of 
the normal cervical lordosis, and indentation upon the 
ventral aspect of the thecal sac and cervical cord to the 
right of the midline.  Also noted was "cord atrophy with 
possible myelopathy."  A neurological examination followup 
to the MRI noted chronic cervical myelopathy and 
radiculopathy.  He was to be referred to the Miami VAMC for 
additional neurosurgical consultation.  

Also on file are a series of vocational rehabilitation 
records which note that the veteran was steadily employed.  
He had had some contact with vocational rehabilitation 
several years earlier but did not complete the process.  More 
recent records from 1997 note that the veteran missed several 
appointments and his interest in VA vocational rehabilitation 
was questioned.  

The veteran was examined in November 1998, at which time the 
physician indicated that the veteran's gait and leg symptoms 
were attributable to compressive myelopathy as a result of 
the veteran's original postoperative disc disease.  

Following this last VA opinion, the RO granted the veteran an 
increased evaluation from 40 to 60 percent, the maximum 
schedular evaluation, effective from May 9, 1997 which the RO 
referred to as the date of the veteran's MRI showing 
increased symptoms.  

Upon careful review of all of the evidence on file, the Board 
concurs with the RO's action in granting the veteran a 
60 percent evaluation, reflective of the highest schedular 
evaluation available for intervertebral disc syndrome, but 
disagrees with the assigned effective date.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  Although the 
May 1997 MRI noted spinal cord atrophy with possible 
myelopathy, essentially identical findings were recorded in a 
July 1993 neurological consultation which clearly contained a 
diagnosis of myelopathy and cervical cord damage.  Although 
the August 1993 VA examination was inadequate for rating 
purposes, it did include the veteran's "additional" 
complaint of numbness in the toes and ankles.  The RO's most 
recent rating action granting the veteran an increase to 
60 percent for cervical spine disability was essentially 
based upon the opinion provided in November 1998 that the 
veteran's gait and leg symptoms were due to compressive 
cervical myelopathy.  These symptoms of lower extremity 
involvement clearly also relate back further than the 1997 
MRI study to the time of the veteran's cervical spine surgery 
in 1993.  

The fact is that the Board can find no competent clinical 
evidence on file which demonstrates any significant 
difference in the veteran's level of overall symptoms from 
the time he initially was hospitalized by VA, one month prior 
to his second cervical surgery, on March 22, 1993, forward.  
The CT scan performed during that hospitalization clearly 
noted central disc herniations at both C5-C6 and C6-C7 which 
abutted the thecal sac.  

Accordingly, the Board finds that the 60 percent evaluation 
assigned by the RO in January 1999 should be made effective 
to the date of the veteran's hospitalization on March 22, 
1993, which is the first date that a distinct increase in 
symptoms was demonstrated sufficient to meet the criteria 
required for that evaluation.  Because the Board granted the 
veteran an extension of a temporary total convalescent rating 
for his postoperative cervical spine disability effective 
through December 31, 1993, the actual effective date for the 
award of the currently assigned 60 percent evaluation should 
be January 1, 1994, rather than the presently assigned May 9, 
1997.  

This 60 percent evaluation is the highest schedular 
evaluation authorized for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  This allowance is 
based on the criteria in effect prior to September 23, 2002, 
indicative of pronounced symptoms with persistent symptoms of 
sciatic neuropathy and other neurological findings 
appropriate to the site of the diseased discs.  

The Board notes that the criteria for evaluating 
intervertebral disc syndrome on and after September 22, 2002, 
was changed essentially to include evaluation of the number 
and duration of incapacitating episodes attributable to 
service-connected intervertebral disc syndrome.  The Board 
also notes that at no time during the pendency of this appeal 
(until the issuance of this decision) has the veteran been 
provided with the new schedular criteria for Diagnostic 
Code 5293.  Ordinarily, this would constitute a defect of 
procedural due process requiring remand to the RO for 
additional notification to the veteran of the new regulatory 
criteria and consideration of the medical evidence in light 
of that criteria.  

Nonetheless, because the Board's decision results in an award 
of the maximum schedular evaluation under both old and new 
criteria, back to the earliest possible effective date 
allowable as a matter of law, the question of procedural due 
process for this issue is  moot.  The Board can find no 
prejudice to the veteran in issuing a decision which grants 
the complete benefit sought on appeal in the absence of 
notice of the most recent regulatory change in the rating 
criteria for evaluation of intervertebral disc syndrome.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(O.G.C. Prec. 1692).  This appeal has been pending since the 
time the veteran sought an increase over 10 years ago in 
March 1993, and the Board can find no good reason to delay a 
decision which is entirely to the veteran's benefit.  It is 
also noteworthy that, since the time of the veteran's 
cervical spine surgery in April 1993, the clinical evidence 
on file does not document any incapacitating episodes for 
cervical spine disability, as defined in the new criteria as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  

The only higher schedular evaluation available for disability 
of the spine would require medical findings that the veteran 
had residuals of a fractured vertebra with cord involvement 
and being bedridden or requiring long leg braces (Diagnostic 
Code 5285), or complete bony fixation (ankylosis) of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew-type) (Diagnostic 
Code 5286).  There are not findings of such spinal disability 
in the clinical evidence on file.  

There is no express or implied claim of unemployability in 
this case.  38 C.F.R. § 4.16 (2002).  The veteran is 
demonstrated to have been employed during the pendency of 
this appeal, and has been accorded VA vocational 
rehabilitation to the extent of the veteran's participation 
in such program. 


ORDER

Entitlement to a 60 percent evaluation for a postoperative 
herniated nucleus pulposus at C5-C6 and C6-C7, with fusion of 
C5-C7, effective from January 1, 1994, is granted.  


REMAND

The veteran was not notified of the provisions of VCAA at the 
RO before this case was forwarded for appellate review.  The 
Board attempted to correct this deficiency by letter posted 
to the veteran on March 10, 2003.  This method to cure a VCAA 
defect has been invalidated by the United States Court of 
Appeals for Veterans Claims in DAV v. Secretary of Veterans 
Affairs, __F. 3d__, Nos. 02-7304, -7305, -7316, (Fed. Cir. 
May 1, 2003).  Accordingly, the Board has no alternative but 
to remand this issue to the RO for compliance with the duties 
to assist and notify contemplated in the Veterans Claims 
Assistance Act.  The case is REMANDED for the following:

The RO should provide the veteran with 
the required notice of the VCAA duties to 
assist and notify including 
identification of the evidence necessary 
to substantiate his claim for a 
compensable evaluation for hypoesthesia 
of the left median nerve, including the 
necessity of medical evidence 
establishing a compensable pathology of 
the median nerve which exists separate 
and apart from pronounced cervical spine 
disability which is compensably 
evaluated, and of the provisions of 
38 C.F.R. § 4.14.  The RO should offer to 
assist the veteran in the collection of 
any evidence which he might reasonably 
identify.  After conducting any 
additional notification or development 
necessary under VCAA, the RO should again 
address the remaining issue on appeal 
and, if the decision is not made to the 
veteran's satisfaction, issue a 
supplemental statement of the case with 
the applicable laws and regulations, and 
give the veteran and representative an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures, 
if otherwise in order.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



